241 S.W.3d 104 (2007)
Gregory Lee VILLANUEVA, Appellant,
v.
The STATE of Texas, Appellee.
No. 01-04-01072-CR.
Court of Appeals of Texas, Houston (1st Dist.).
August 22, 2007.
Stephen A. Gustitis, Bryan, TX, for Appellant.
Renee Ann Mueller, District Attorney, Brenham, Stephen Christopher Taylor, Humble, TX, for Appellee.
Panel consists of Justices TAFT, KEYES, and HANKS.

OPINION
TIM TAFT, Justice.
In a single proceeding, the trial court permitted the jury in trial court cause number 12742 to convict appellant, Gregory Lee Villanueva, of both injury to a child by act and by omission. See TEX. PEN. CODE ANN. § 22.04(a)(1) (Vernon Supp. 2006). On June 8, 2006, this Court issued an opinion in appellate cause numbers 01-04-01070-CR and XX-XX-XXXXX, holding that appellant's right against double jeopardy was not violated by his convictions on both counts of injury to a child by act and injury to a child by omission. See Villanueva v. State, 194 S.W.3d 146, 152-53 (Tex.App.-Houston [1st Dist.] 2006), aff'd in part & rev'd in part, 227 S.W.3d 744, 749 (Tex.Crim.App.2007).
Appellant filed petitions for discretionary review in the Court of Criminal Appeals. The Court of Criminal Appeals granted appellant's petitions for discretionary review. In an opinion issued on June 27, 2007, the Court of Criminal Appeals held that "punishing the appellant in the same proceeding for injury to a child by act and injury to a child by omission violated appellant's double-jeopardy protection." See Villanueva, 227 S.W.3d at 749. The Court of Criminal Appeals affirmed the judgment of this Court in cause number 01-04-01070-CR, which had affirmed the trial court's judgment of the conviction for Count I (injury to a child by act), and reversed the judgment of this Court in *105 cause number 01-04-01072-CR, which had affirmed the trial court's judgment for Count II (injury to a child by omission). The Court of Criminal Appeals remanded our cause number 01-04-01072-CR to this Court with instructions to vacate the trial court's judgment of appellant's conviction for Count II.

Conclusion
Accordingly, we vacate that portion of the trial court's judgment, signed July 21, 2004, pertaining to Count II, injury to a child by omission, and dismiss the portion of the trial court cause (number 12742) relating to Count II.